Title: From Thomas Jefferson to Arthur S. Brockenbrough, 26 August 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Th: Jefferson to mr Brockenbrough.Monticello Aug. 26. 25.I return you Dr Boswell’s letter, as also that of Gowan and Marx of London to mr Gilmer with their account. mr Gilmer having transacted the business with them, the account should be examined by him and certified to be correct, and compared also with Bohn’s account. the balance in their hands will be subject to your draught.I send you as Vouchers for the bills of Excha, the 3d of each, with my certificate endorsed.Mr Gilmer expected to be back within about 10. days from this time. the question respecting  the commencement of his lecturing can only be answered by himself, as I have not seen him since his appointment.He will be immediately commissioned, and his Pavilion (the Corinthian) should be in readiness. friendly salutns